EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
10.	The process according to claim 7, wherein the equilibrium reaction is (1).

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Himstedt et al. (US 2015/0125377 A1).
Regarding claim 1, Himstedt et al. discloses a process for increasing the productivity of a target compound via an equilibrium reaction (N2 + 3H <---> 2NH3), wherein one or more reactants are in equilibrium with one or more products, one of which being the target compound, the process comprising: (a) providing a feed gas to form a reaction mixture comprising reactants, feeds (4, 6) fed to a single, common feed line; and (b) subjecting the reaction mixture to the equilibrium reaction in a reactor (12) or sequence of reactors, to obtain a reactor outlet mixture comprising the target compound and at least one of the reactants (see figure 1 and paragraphs 0021-0043, 0081 and 0084-0085).
Himstedt et al. fails to disclose or suggest a process comprising: (c) regenerating the loaded sorbent obtained in step (e), by flushing the loaded sorbent with the reactor outlet mixture originating from step (b), to obtain regenerated sorbent and an effluent comprising desorbed product of the equilibrium reaction; (d) separating the effluent originating from step (c) into a product stream 
Claims 2-12 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed December 10, 2021, with respect to the objection of the abstract, the objection of the specification and the 112(b) rejection of claims 1-12 have been fully considered and are persuasive.  The objection of the abstract, the objection of the specification and the 112(b) rejection of claims 1-12 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774